Citation Nr: 0426043	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  01-00 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for acute and subacute 
peripheral neuropathy to include due to exposure to Agent 
Orange. 

2.  Entitlement to an increased rating for dermatitis of the 
hands, arms, thighs, and buttocks, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the 
veteran's claim for an increased rating for the dermatitis 
disability, and denied service connection for acute and 
subacute peripheral neuropathy to include as due to exposure 
to Agent Orange.   

In the May 2000 rating decision, the RO noted that evidence 
received since a rating decision on the same issue in 
November 1997 did not warrant a change in the prior decision.  
On that basis, the RO confirmed the previous rating decision 
of November 1997.  The veteran had not appealed the November 
1997 rating decision with respect to that claim, and that 
rating decision was therefore final as to that claim.  
Therefore, as explained below, the Board must first find that 
new and material evidence has been presented since November 
1997 in order to establish its jurisdiction to review the 
merits of a previously denied claim. See Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996). 

In April 2004, the veteran changed his mailing address to one 
in New Mexico, and the case was then transferred to the RO in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and has rendered all assistance 
required.

2.  In a November 1997 decision, the RO denied the 
appellant's claim of entitlement to service connection for 
acute and subacute peripheral neuropathy, polyneuropathy of 
uncertain etiology, numbness of feet and hands, secondary to 
Agent Orange exposure; the appellant was provided notice of 
the decision and of his appellate rights, but he did appeal.

3.  The evidence received since the RO's November 1997 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

4.  The veteran's dermatitis of the hands, arms, thighs, and 
buttocks, is manifested by 0 percent of skin involvement and 
no signs of any skin problem.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision denying service 
connection for acute and subacute peripheral neuropathy, 
polyneuropathy of uncertain etiology, numbness of feet and 
hands, is final.  38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 
20.301, 20.1103 (1997).

2.  Evidence received since the RO's November 1997 decision 
is not new and material; and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
acute and subacute peripheral neuropathy, have not been met. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The criteria for a disability rating in excess of 10 
percent for dermatitis of the hands, arms, thighs, and 
buttocks, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, Part 4, Diagnostic Codes 7806, 7817 (as in 
effect prior to and from August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

With respect to the "new and material" issue, the Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material evidence were amended effective August 29, 2001.  
These amendments are effective only as to claims received on 
or after August 29, 2001, and are, thus, not applicable to 
the instant case regarding the issue of whether new and 
material evidence has been submitted regarding the claimed 
acute and subacute peripheral neuropathy.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  

Further, with respect to the other claim adjudicated herein, 
the RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in March 2001, and in the 
statement of the case and supplemental statement of the case.  
He was informed of the information and evidence necessary to 
substantiate the claim, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain.  He has 
also been informed of what evidence was needed to 
substantiate that claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim.  He also has been afforded pertinent examination.  The 
Board finds that VA has complied with the VCAA duties to 
notify and assist.  The timing of the notice, after the 
adjudication appealed, did not prejudice the claim in any way 
because it was re-adjudicated subsequently by the RO on the 
merits of the claim alone without regard to finality of prior 
decisions.



II.  Application to Reopen Claim Based on New and Material 
Evidence

In a June 1981 rating decision, the RO denied a claim of 
entitlement to service connection for residual disability as 
a result of exposure to Agent Orange, on the basis that there 
was no showing of any residual disability as a result of such 
exposure.  The record shows that the veteran was notified of 
that decision and of his appellate rights.  

In May 1994 rating decision, the RO denied service connection 
for numbness in the feet and hands, secondary to exposure to 
Agent Orange, on the basis that service medical records were 
negative with respect to numbness of the feet and hands, and 
that the evidence did not support a conclusion of an 
association between the claimed conditions and herbicide 
exposure.  In that decision, the RO noted that service 
connection may be granted for specific diseases or conditions 
which are by law presumed to have been incurred during 
service if manifested to a compensable degree within a 
specified period of time, generally, one year.  The record 
shows that the veteran was notified of that decision and of 
his appellate rights.  

In a May 1994 rating decision, the RO denied service 
connection for numbness of the feet and hands, secondary to 
exposure to Agent Orange, on a similar basis.  The veteran 
was notified of that decision and of his appellate rights.  

In a December 1996 rating decision, the RO denied service 
connection for acute and subacute peripheral neuropathy, 
polyneuropathy, numbness of feet and hands, under provisions 
of the Agent Orange Act.  The RO decided that decision on the 
basis that  the evidence showed a diagnosis of polyneuropathy 
of uncertain etiology in 1991, and that the evidence did not 
support the conclusion of a nexus with herbicide exposure.  
The veteran was notified of that decision and of his 
appellate rights.  

In a November 1997 rating decision, the RO denied service 
connection for residuals of back injury, bilateral carpal 
tunnel syndrome, and polyneuropathy, on the basis that the 
claim was not well grounded.  The veteran was notified of 
that decision and of his appellate rights.  

The veteran did not perfect an appeal with respect to any of 
the above rating decisions, which therefore became final.  38 
U.S.C. §§  4005 (1981), 7105 (West 1991); 38 C.F.R. 
§§ 19.118, 19.153 (1981); 38 C.F.R. §§ 20.302, 20.1103 
(1992).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The veteran filed his application in 
November 1999 to reopen a claim for service connection for 
acute and subacute peripheral neuropathy.  As applicable to 
the present appeal, the provisions of 38 C.F.R. § 3.156(a), 
provide that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Furthermore, the Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO adjudicated the 
last final disallowance regarding the claim for service 
connection status in the November 1997 rating decision.
  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases, including organic neurological disorders, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  VA regulations also provide that a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service. 38 U.S.C.A. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  For instance, 
service connection is granted for acute and subacute 
peripheral neuropathy if manifested to a degree of 10 percent 
or more within one year following exposure to an herbicide 
agent during service. Id.
 
The evidence of record at the time of the November 1997 
rating decision consisted of copies of DD Form 214, report of 
transfer or discharge; service medical records; VA and 
private medical treatment records dated from 1972 to 1996; 
reports of several VA examinations conducted from May 1970 
and October 1996; and statements by the veteran and others.

The service medical records are negative for any complaints 
or symptoms concerning peripheral neuropathy.  As well, the 
report of a VA general examination in May 1970 was similarly 
devoid of evidence of complaints or symptoms regarding 
peripheral neuropathy.  

The veteran was examined by VA in July 1979 for residuals 
from exposure to Agent Orange.  The records associated with 
that examination do not contain any complaints or findings 
with respect to symptoms concerning peripheral neuropathy.

The report of a May 1981 VA examination for possible exposure 
to toxic chemicals contains a finding of physiologic with 
respect to neurologic examination.

Private treatment notes dated from 1972 to 1984 contain no 
referable complaints or findings of symptoms.

In a January 1991 private report of EMG, there is a diagnosis 
of bilateral upper extremity neuropathy manifested by: (a) 
bilateral ulnar nerve lesions at the elbow; there may be 
another lesion of the right ulnar nerve in the forearm. (b) 
bilateral median nerve lesions at the wrist, moderate on the 
right and severe on the left. 
(c) right radial nerve lesion.

An August 1991 VA examination for diseases/injuries of the 
spinal cord contains an impression of polyneuropathy of 
uncertain etiology.

In a December 1993 private report of EMG, there is a 
diagnosis of (1) left carpal tunnel syndrome, Grade III 
(moderately severe) - interval worsening since July 1992; (2) 
right carpal tunnel syndrome, Grade II (moderate) - interval 
worsening since July 1992; (3) bilateral ulnar nerve lesion, 
site unspecified - interval worsening since July 1992; (4) 
left distal sural nerve lesion.

A June 1996 VA EMG report contains an impression including 
that electrodiagnostic findings are not suggestive of 
peripheral neuropathy.

VA treatment records in July 1996 show that the veteran 
reported complaints that he had had numbness of the hands and 
feet for six years, and contain an impression of bilateral 
median and ulnar neuropathy, and Chiari I malformation.

An October 1996 VA examination for peripheral nerves contains 
an assessment of (1) bilateral carpal tunnel; (2) bilateral 
ulnar neuropathy; and (3) L5-S1 radiculopathy of the right 
leg.

The evidence associated with the claims folder since the 
November 1997 rating decision includes VA treatment records 
dated from 1991 to 2000; reports of examination of the 
veteran's skin disability, dated in October 1999, October 
2001, and May 2004; and statements by the veteran.

With respect to the veteran's statements, lay statements are 
considered to be competent evidence when describing features 
or symptoms of an injury or illness or an event.  However, 
where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Also, the statements from the appellant, which 
describe his symptoms and onset of the disability, are 
cumulative in nature to statements previously made.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The VA examination reports dated in October 1999, October 
2001, and May 2004 address the veteran's service-connected 
skin disorder and do not contain evidence referable to the 
veteran's claimed acute and subacute peripheral neuropathy.  
Thus these are not material to the claimed disorder addressed 
here.

The additional VA treatment records received since the 
November 1997 rating decision and dated from 1991 to 2000 
show the continued presence of neurological pathology 
including diagnoses of bilateral ulnar/median neuropathy and 
Chiari mal formation; carpal tunnel syndrome; and other 
peripheral nervous system pathology, with complaints of 
numbness since about 1990.

These additional medical records received since the November 
1997 rating decision are cumulative in nature as they merely 
demonstrate ongoing treatment for various conditions, 
including those discussed above.  This fact had been 
established at the time of the November 1997 rating decision.  

In summary, although the medical records were not previously 
submitted, none of the more recent evidence alone or when 
considered with previous evidence of record, relates to an 
unestablished fact, necessary to substantiate the claim. What 
is and was previously missing is evidence of a nexus relating 
the claimed acute and subacute peripheral neuropathy to 
service.  The additional medical records do not link any 
current peripheral nervous system disorder to service, to 
include as due to exposure to Agent Orange.  Thus, the 
evidence received since the RO's November 1997 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim, and is 
therefore not new and material.  38 C.F.R. § 3.156.

Consequently, because the evidence submitted since the RO's 
November 1997 rating decision is not new and material, the 
claim is not reopened and the current appeal must be denied 
on that basis.


III.  Rating for Dermatitis of the Hands, Arms, Thighs, and 
Buttocks

a.  Factual Background

The report of an October 1999 VA examination for skin disease 
shows that the veteran reported complaints of dermatitis of 
the hands, arms, thighs, and buttocks.  The veteran 
complained of itching and swelling that can become severe.  
He stated that there was no predictable pattern; and that 
when he has an eruption that Benadryl was sometimes helpful 
but he had lost days of work because of inability to put on 
his clothes due to discomfort.  On examination, the skin was 
warm and dry, and well hydrated.  There was no edema noted.  
The veteran did have multiple circular whitened lesions at 
his right upper chest and across the upper back.  He also had 
multiple raised, red, and circular lesions at the right 
flank, and his right groin was reddened with crusted raised 
coalesced rash.  There were no associated systemic or nervous 
manifestations with this particular rash, which was tinea.  
The report contains a diagnosis of (1) tinea versicolor at 
right upper chest, across the upper back, and right flank, 
resolving in all areas except active at the right flank; and 
(2) tinea cruris at right crotch.  The examiner commented 
that there was no medical association between tinea and the 
veteran's impingement symptoms.  The veteran was not on 
topical therapy or Benadryl or Vistaril.

The report of an October 2001 VA examination for skin 
diseases shows that the veteran reported complaints of a skin 
rash since 1969 involving primarily the anterior chest wall, 
posterior chest, and posterior neck over both shoulders.  
This had been intermittently in the groin and thighs.  His 
symptoms have included constant itching.  The veteran had 
been on intermittent oral prednisone.  Examination revealed 
erythematous, slightly raised lesions involving the entire 
superior and anterior chest wall over both shoulders, and 
superior and posterior chest, extending to the posterior 
neck.  Examination of the thigh revealed an absence of any 
lesions on the thigh.  The extension was to the upper 
shoulder, not extending down the arms.  The diagnosis was 
dermatitis, possible tinea versicolor.

The report of a May 2004 VA examination shows that the 
veteran reported complaints of dermatitis of the hands, arms, 
thighs, and buttocks.  The veteran reported that his 
condition had improved over the years and was not episodic.  
His problems included daily itching to his back, and usually 
of his arms and legs.  There was sometimes some soreness of 
his skin, more to his arms and groins.  His only treatment 
was antifungal creams and Benadryl.  The veteran indicated 
that his skin condition had not caused any functional 
impairment.

On examination, the veteran's back had obvious signs of 
sunburn with the skin peeling and dryness of the skin but 
there were no ulcers, no sites of dermatitis.  The arms, 
thighs, buttocks, and groins showed no signs of any skin 
problem.  The percentage of skin involvement of the exposed 
areas was 0 percent, and the total body skin involvement due 
to the dermatitis was 0 percent.  His other skin condition, 
history of sunburn, was not related to his dermatitis.  There 
were no signs of scarring or disfigurement due to his skin 
condition and photos were not taken because the dermatitis 
was not visible.  The report contains a diagnosis of 
dermatitis of the hands, arms, thighs, and buttocks, in 
remission.

There are various VA and private medical records reflecting 
treatment from for different medical conditions and 
disorders.

b. Analysis

The veteran is claiming that he is entitled to higher rating 
than currently in effect for his service-connected dermatitis 
of the hands, arms, thighs, and buttocks.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  In cases in 
which service connection already has been established and an 
increase in the disability rating is at issue, as here, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided. 38 C.F.R. § 4.14 (2003); see 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical 
inquiry in making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  The 
claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, supra.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The statement of the 
case and supplemental statement of the case reflect that the 
RO has considered the veteran's chronic skin condition under 
both the previous and revised criteria.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board will similarly apply both 
the old and new versions of the criteria to the veteran's 
claim.

Prior to August 30, 2002, unless otherwise provided, skin 
disorders rated under codes 7807 through 7819 were rated as 
for eczema (pursuant to Diagnostic Code 7806), dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.   Dermatitis exfoliativa is 
listed under Diagnostic Code 7817.  Under Diagnostic Code 
7806, eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, warrants a 10 
percent rating.  Eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement, warrants a 30 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

Effective August 30, 2002, the criteria under Diagnostic Code 
7806, for dermatitis or eczema, such skin disorder warrants a 
10 percent rating when at least 5 but less than 20 percent of 
the entire body is affected; or at least 5 but less than 20 
percent of exposed areas are affected; or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.   

A 30 percent evaluation is warranted when 20 to 40 percent of 
the entire body is affected; or 20 to 40 percent of exposed 
areas are affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Codes 7806 (2003).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
his service-connected skin disorder, under the previous and 
revised rating criteria.  The most recent examination 
findings reflect that there are no signs of the veteran's 
dermatitis.  The arms, thighs, buttocks, and groins showed no 
signs of any skin problem.  The percentage of skin 
involvement of the exposed areas was 0 percent, and the total 
body skin involvement due to the dermatitis was 0 percent.  
There were no signs of scarring or disfigurement due to his 
skin condition.  

With respect to the criteria in effect prior to August 30, 
2002, there is no competent evidence showing that the 
veteran's skin disorder is productive of exudation or itching 
constant, extensive lesions, or marked disfigurement, as to 
warrant a 30 percent rating under Diagnostic Code 7806.  
Further, there are no signs of scarring or disfigurement, or 
other related manifestations on which to base an increase 
under other related diagnostic codes.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7819.

Accordingly, the Board finds that a schedular rating in 
excess of 10 percent prior to August 30, 2002 is not 
warranted under the criteria in effect prior to August 30, 
2002.

The Board also finds that an evaluation in excess of 10 
percent is not warranted for the veteran's chronic skin 
condition under the criteria as revised beginning August 30, 
2002.  With respect to the criteria in effect as of August 
30, 2002, the record is negative for a condition affecting 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected.  Nor is the condition shown to 
require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).  As noted 
above, when seen most recently in May 2004, examination 
revealed that there were no signs of the dermatitis.  The 
percentage of skin involvement of the exposed areas was 0 
percent, and the total body skin involvement due to the 
dermatitis was 0 percent.  

The Board has also considered criteria under 38 C.F.R. § 
4.118, Diagnostic Code 7817, for exfoliative dermatitis.  
However, the record does not show that the veteran meets the 
criteria for a 30 percent rating under that code.  The record 
is negative for any extent of involvement of the skin, and; 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-waive ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.

The Board recognizes that the veteran's service-connected 
skin disability involves manifestations of different parts of 
his body.  However, a grant of numerous evaluations for 
separate body parts would constitute pyramiding.  38 C.F.R. § 
4.14. The Board finds it critical that the evidence of record 
shows that the manifestations of the veteran's service-
connected chronic skin condition on the different parts of 
his body are not distinct and separate; rather, they overlap 
and stem from the same underlying disability.  Thus, separate 
evaluations are not warranted.  Esteban, supra. 

Furthermore, there is no evidence that the service-connected 
dermatitis of the hands, arms, thighs, and buttocks, by 
itself, presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards and thus warrant an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  There is no showing that the veteran's skin 
disorder has required frequent hospitalizations for 
treatment.  Nor is there any showing that the skin disorder 
has resulted in marked interference with employment.  In this 
regard, the Board observes that during his recent VA 
examination, no significant findings were made which showed 
significant or marked interference with daily activities 
beyond the 10 percent rating currently in effect.  Based on 
these considerations, the Board finds that the RO did not err 
in failing to refer this claim to the Director of the VA 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
acute and subacute peripheral neuropathy, is denied.

An evaluation in excess of 10 percent for dermatitis of the 
hands, arms, thighs, and buttocks, is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



